Citation Nr: 1548578	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

Entitlement to service connection for a disability manifested by night sweats, shortness of breath, fatigue, and gastrointestinal problems, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991, to include service in Southwest Asia, and on active duty for training from August 1981 to November 1981 and from June 1986 to October 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Sioux Falls, South Dakota Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has long suffered from shortness of breath, recurrent episodes of diarrhea, night sweats, and fatigue that are due to an undiagnosed illness related to his service in Southwest Asia.  He has also alleged that his diarrhea episodes, night sweats, and fatigue tend to be coincident with one another.  While an April 2013 VA examination was previously conducted to address the question of whether the Veteran's symptoms are indeed manifestations of an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317 (which would obviate the need to show a medical nexus between such a disability and the Veteran's service), that examination report provides little to no rationale explaining the conclusion that the Veteran's symptoms are inconsistent with any chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, any other disability with partially explained etiology, any undiagnosed illness, or any medically unexplained chronic multisymptom illness.  Although it indicates a normal abdominal examination and chest X-rays, such findings relate only to the Veteran's gastrointestinal and respiratory complaints.  Moreover, there also no explanation as to why the Veteran's gastrointestinal complaints were not suggestive of any diagnosis, and the examiner seemingly ignores his relevant lay reports based largely on the lack of corroborating medical evidence (despite the fact that lay people are perfectly competent to report observable symptoms such as diarrhea, sweating, or fatigue).  The examiner does note that the Veteran has some fatigue which may be related to his diagnosis of sleep apnea.  However, the Veteran crucially reports that his symptoms are often related, and the April 2013 VA examination report does not adequately address or consider whether the Veteran's reported symptoms together may constitute a chronic disability.  To the extent that it might, it does not explain why such symptoms are not felt to constitute a disability, either diagnosed or undiagnosed.  Finally, the Veteran specifically alleges that his gastrointestinal problems are related to exposure to burning oil wells during service in Southwest Asia.  Notably, the availability of a presumptive theory of entitlement does not preclude the Veteran from substantiating his claim on a direct basis (i.e., as related to environmental exposure during active service).  Here, notwithstanding the Veteran's assertion of an "undiagnosed illness," VA records show he was diagnosed with benign colonic polyps after a June 2014 colonoscopy, which raises a new medical question as to whether such polyps are related to his service and the environmental exposures alleged therein that is not addressed in any VA examination report of record.  In light of the above, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment the Veteran has received for complaints of night sweats, shortness of breath, gastrointestinal trouble, or fatigue.

2. Then, arrange for the Veteran to be examined by an appropriate VA physician to determine the nature and likely etiology of the Veteran's alleged disability.  Based on a review of the entire record and examination of the Veteran, the examiner must provide opinions responding to the following:

a. Are the Veteran's alleged symptoms (i.e., fatigue, night sweats, shortness of breath, and gastrointestinal trouble, to include recurrent diarrhea), when considered either independently or together, due to known clinical diagnoses?  The examiner must consider and discuss, as necessary, the Veteran's lay reports of observable symptoms as competent evidence in addition to any clinical records available.

b. If the answer to (a) is no, do his alleged symptoms (either independently or together) present objective indications of:

i. a chronic disability that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis; OR 

ii. a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (but not limited to) chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder (excluding structural gastrointestinal diseases); OR

iii. no chronic disability at all?

c. If the answer to (a) is yes, please identify each such diagnosis along with the symptoms attributable to it, and for each disability entity diagnosed, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include as due to exposure to burning oil wells in Southwest Asia.  The examiner should consider and discuss, as necessary, whether the Veteran's June 2014 diagnosis of benign colonic polyps are related to exposure to burning oil wells.

The examiner must provide a complete rationale for all opinions provided, citing to supporting factual data and medical principles or literature as appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

